DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/05/2021 has been entered.

Status of Claims
Claims 1, 3, 5-12 and 17 are examined in this office action of which claims 1, 8 and 9 were amended in the reply dated 03/05/2021.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3, 5-12 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim 
Regarding Claims 1, 3, 5-12 and 17, instant claim 1 was amended with the limitation of “the duplex stainless steel has a Nohara Md30 temperature of -9°C to 42°C”. The original claim 4 presented had a limitation of “Duplex ferritic austenitic stainless steel according to the claim 1, characterized in that the measured Md30 temperature is at the range of −30-90° C” (emphasis added). In other words, claim 4 required a “measured Md30 temperature” value while the amendments to instant claim 1 now recites “a Nohara Md30 temperature” and does not set forth whether it is a measured value, a calculated value or a calculated with a constraint of optimization. 
Instant specification teaches as follows {see page 9: 18 – 10:10, Table 2}
The predicted Md30 temperature (Md30 Nohara) of the austenite phase in the table 2 was calculated using the Nohara expression (1) established for austenitic stainless steels
Md30=551-462(C+N)-9.2Si-8.1Mn-13.7Cr-29(Ni+Cu)-18.5Mo-68Nb   (1)
when annealed at the temperature of 1050° C.

The actual measured Md30 temperatures (Md30 measured) of the table 2 were established by straining the tensile samples to 0.30 true strain at different temperatures and by measuring the fraction of the transformed martensite with Satmagan equipment. Satmagan is a magnetic balance in which the fraction of ferromagnetic phase is determined by placing a sample in a saturating magnetic field and by comparing the magnetic and gravitational forces induced by the sample.

The calculated Md30 temperatures (Md30 calc) in the table 2 were achieved in accordance with a mathematical constraint of optimization.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3, 5-12 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over EP 1561834 A1 of Matsumoto (EP'834), and as evidenced by "Stainless Steels for Design Engineers" of McGuire (NPL'1), and further in view of GB 2133037 A of Debold (GB’037).
List EP'834-1
Element
Instant Claims
(weight%)
Prior Art EP'834
(mass%)
C
greater than 0 and less than 0.04
≤ 0.03
Si
0.2 – 0.8 
0.01 – 2 
Mn
greater than 0 and less than 2.0
less than 1.0	claim 8
0.1 – 2 
Cr
16.5 – 19.5 
16.5 – 18.8 	claim 6
18 – 32
Ni
3.0 – 4.7
3.0 – 4.5		claim 7
4 – 12
Mo
1.5 – 4.0 
0.2 – 5 
W
greater than 0 and less than 3.5
1 – 3.5 		claim 10
0 – 4 
Cu
greater than 0 and less than 1
up to 0.7		claim 9
0 – 2.0
N
0.13 – 0.26
0.16 – 0.25	claim 12
0.05 – 0.4
Ce
greater than 0 and less than 0.1
EP’834: -
GB’037: up to 0.4
Fe + impurities
Balance
Balance







Regarding claims 1 and 5, EP'834 {EP'834 abstract, [0001] – [0076], claims 1-6} teaches a duplex stainless steel excellent in corrosion resistance in seawater and a method of producing it wherein the claimed ranges of the various elements (C, Si, Mn, Cr, Ni, Mo, W, Cu, N) of the instant alloy of the instant claims overlap or lie inside the ranges of various elements of List EP'834-1 above {EP'834 [0020]-[0036}. As the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness is established as it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to select the claimed composition over the prior art disclosure since the prior art teaches the similar property/utility throughout the disclosed ranges. See MPEP § 2144.05 I. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997). See MPEP § 2144.05 I.
With respect to the duplex stainless steel having austenite and ferrite, as evidenced by the teachings of NPL'1, duplex stainless steels "are called duplex because at room temperature they consist of two phases, ferrite and austenite." NPL'1 also teaches on p. 92 that "The ideal structure of a duplex grade would be a stable 50-to-50 ratio of austenite to ferrite at all temperatures at which it is to be used without other phases." Therefore, one of skill in the art would understand the duplex stainless steel of EP'834 to have austenite and ferrite phases and therefore reads on the instant steel since NPL'1 provides evidence that the definition of the term “duplex” with respect to stainless steels includes austenite and ferrite phases. 
Regarding the limitation of “the rest being iron and inevitable impurities occurring in stainless steels” of instant claim 1, the prior art teaches [0033] “The duplex stainless steel of the present invention has the above-mentioned chemical composition, with the balance being Fe and impurities” (emphasis added) thereby reading on the instant limitation.
Regarding the transitional phrase “includes” with respect to the composition, it is interpreted as being open since the transitional term "comprising", which is synonymous with "including," "containing," or "characterized by," is inclusive or open-ended and does not exclude additional, unrecited elements or method steps. See MPEP § 2111.03.
a proportion of austenite phase in a microstructure of the duplex stainless steel is 45 - 80 volume %, the rest being ferrite, when heat treated at a temperature range of 900 - 1200 °C” of instant claim 1, it is interpreted as a product-by-process limitation of the steel. MPEP provides that with respect to the product-by-process limitation, “Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) See MPEP § 2113. EP'834 teaching of duplex stainless steel and as evidenced by the teachings of NPL'1 that duplex stainless steels "are called duplex because at room temperature they consist of two phases, ferrite and austenite." NPL'1 also teaches on p. 92 that "The ideal structure of a duplex grade would be a stable 50-to-50 ratio of austenite to ferrite at all temperatures at which it is to be used without other phases." Therefore, the product of the prior art, a duplex stainless steel (which is defined as having 50-to-50 ratio of austenite to ferrite by NPL'1), reads on the on the claimed product of the instant claim of a duplex ferritic austenitic stainless steel. In addition, EP'834 in [0063] also teaches that its steel "The steel pipe was retained at 1100°C for 3 minutes, and then subjected to solution heat treatment by water-cooling. " thereby reading on the process limitation of the product-by-process recitation of the instant claim.
It is noted that the prior art EP'834 does not explicitly teach that its alloy has properties and the associated ranges of 1a) tensile strength (claim 1), 1b) yield strength (claim 1), 1c) " Md30 temperature is at the range of -30-90°C" (it is unclear if it is the measured or calculated value for Md30 temperature required by the instant claims – see 122 rejection above )(claim 1) and 5a) "the critical pitting temperature CPT is in the range of 34-45°C" (claim 5) as claimed in the instant claims. With respect to the CPT, although the prior art teaches of CPT, the CPT EP'834 and how it is measured in the instant specification).
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See MPEP § 2112.01 I. Therefore, it is expected that the duplex stainless steel of EP'834 would have the properties as claimed in the instant claims since the steel of the prior art has a substantially similar composition of steel (see compositional analysis above) and a substantially similar microstructure of the stainless steel being duplex in nature. Since the Office does not have a laboratory to test the reference alloy, it is applicant’s burden to show that the reference alloy does not possess the properties as claimed in the instant claims.  See In re Best, 195 USPQ 430, 433 (CCPA 1977); In re Marosi, 218 USPQ 289, 292-293 (Fed. Cir. 1983); In re Fitzgerald et al., 205 USPQ 594 (CCPA 1980).
Regarding the amended limitation of Nohara Md30 temperature, if it is based on the calculation as specified in the specification of Md30=551-462(C+N)-9.2Si-8.1Mn-13.7Cr-29(Ni+Cu)-18.5Mo-68Nb, it is noted that the prior art does not teach of this specific formulaic expression or the range.  However, as the prior art EP'834 discloses a composition range wherein the claimed range of the involved elements C, N, Si, Mn, Cr, Ni and Cu lie within or overlap the composition of these elements of the prior art, the claimed range of the instant claim for the instant expression would lie within or overlap the value provided by the prior art for the instant expression. For instance, the prior art EP'834 teaches a range of -526.66 (using maximum contents of all involved elements in the equation) to 164.398 (using minimum contents of all involved elements in the equation) t for formulaic expression,                         
                            
                                
                                    M
                                
                                
                                    d
                                    30
                                
                            
                            =
                            551
                            -
                            462
                            (
                            C
                            +
                            N
                            )
                            -
                            9.2
                            S
                            i
                            -
                            8.1
                            M
                            n
                            -
                            13.7
                            C
                            r
                            -
                            29
                            (
                            N
                            i
                            +
                            C
                            u
                            )
                            -
                            18.5
                            M
                            o
                            -
                            68
                            N
                            b
                        
                    . This means that the claimed range of -9 to 42 of the instant claim lies within or overlap the range of the prior art. As the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness is established as it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to select the claimed composition over the prior art disclosure since the prior art teaches the similar property/utility throughout the disclosed ranges. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997). See MPEP § 2144.05 I.  In addition, it is well settled that there is no invention in the discovery of a general formula if it covers a composition described in the prior art, In re Cooper and Foley 1943 C.D. 357, 553 O.G. 177; 57 USPQ 117, Saklatwalla v. Marburg, 620 O.G. 685, 1949 C.D. 77, and In re Pilling, 403 O.G. 513, 44 F(2) 878, 1931 C.D. 75. Saklatwalla v. Marburg provides that “It requires something more than a mere new ratio of proportions in the ingredients constituting an article to render the product patentable. It was stated in the case of Bethlehem Steel Co. v. Churchward International Steel Co. (Carnegie Steel Co., Intervener), 3 Cir., 1920, 268 F. 361, 364, as follows: "But novelty of proportions in the sense of the patent law involves something more than figuring out proportions differing from any that were known before. It involves new results from new proportions, developing a new metal, or, it may be, an old metal with new characteristics of structure or performance, embracing entirely new, or at least substantially enhanced, qualities of utility. [Milligan Higgins] Glue Co. v. Upton, 97 U.S. 3, 24 L.Ed. 985; Welling v. Crane, C.C., 21 F. 707; Brady Brass Co. v. Ajax [Metal Co., 3 Cir.], 160 F. 84, 90, 87 C.C.A. 240; Pittsburgh Iron Steel [Foundries] Co. v. Seaman-Sleeth Co., [3 Cir.] 248 F. 705, 160 C.C.A. 605; Miami Copper Co. v. Mineral Separation, Ltd., [3 Cir.] 244 F. 752, 157 C.C.A. 200."”
amended limitation of “greater than 0 and less than 0.1”, the prior art EP'834 does not teach the presence of Ce in its alloy. However, in the same field of endeavor of duplex stainless steels, GB 2133037 A of Debold (GB’037) teaches of {GB’037 title, abstract, page 1:1-12} stainless duplex ferritic- austenitic steel, articles made therefrom and method of enhancing intergranular corrosion resistance of a weld of the stainless duplex ferritic austenitic steel and teaches {GB’037 page 3: 25-46} “Small amounts of one or more other elements may also be present in the steel because of their beneficial effect in refining (e.g., deoxidizing and/or desulfurizing) the melt. For example, elements such as calcium, magnesium, aluminum and/or titanium, in addition to silicon, can be added to the melt to aid in deoxidizing and also to benefit hot workability as measured by high temperature ductility. When added, the amounts of such elements should be adjusted so that the amounts retained in the steel do not undesirably affect corrosion resistance or other desired properties. Misch metal (a mixture of rare earths primarily comprising cerium and lanthanum) can also be added to the melt for, inter alia, removing sulfur, and its use is believed to have a beneficial effect upon hot workability. However, for that effect, no definite amount of misch metal need be retained in the steel because its beneficial effect is provided during the melting process when, if used, up to about 0.4w/o, preferably no more than about 0.3 w/o, is added.” The claimed range of Ce lies within or overlaps the range provided by the prior art. Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to take the duplex steel of EP'834 and add up to 0.4 wt% Ce as suggested by GB’037 during the making of the steel. Doing so would be advantageous since the addition would help improve the hot-workability of the steel.


Regarding claim 3, it is noted that the primary prior art EP'834 does not teach PRE, which the instant claim recites as having the formulaic expression of                                 
                                    P
                                    R
                                    E
                                     
                                    =
                                     
                                    C
                                    r
                                     
                                    +
                                     
                                    3.3
                                     
                                    
                                        
                                            M
                                            o
                                             
                                            +
                                             
                                            0.5
                                             
                                            W
                                        
                                    
                                    +
                                     
                                    30
                                     
                                    N
                                     
                                    –
                                     
                                    M
                                    n
                                
                            , wherein Cr, Mo, W, N and Mn is expressed in weight%, having a value in the range of 30 to 36 as claimed in the instant claim. However, as the prior art EP'834 discloses a composition range wherein the claimed range of the involved elements Cr, Mo, W, N and Mn lie within or overlap the composition of these elements of the prior art, the claimed range of the instant claim for the instant expression would lie within or overlap the value provided by the prior art for the instant expression. For instance, the prior art EP'834 teaches that it steel contains, in mass%, Cr: 18 to 32, Mo: 0.2 to 5, W: 0 to 4, N (Nitrogen): 0.05 to 0.4 and Mn: 0.1 to 2 {EP'834 [0019]-[0037]} which means the individual elemental ranges of the prior art would provide the range of 18.16 – 57.1 for formulaic expression,                                 
                                    P
                                    R
                                    E
                                     
                                    =
                                     
                                    C
                                    r
                                     
                                    +
                                     
                                    3.3
                                     
                                    
                                        
                                            M
                                            o
                                             
                                            +
                                             
                                            0.5
                                             
                                            W
                                        
                                    
                                    +
                                     
                                    30
                                     
                                    N
                                     
                                    –
                                     
                                    M
                                    n
                                
                            . This means that the claimed range of 30 – 36 of the instant claim lies within or overlap the range of the prior art. As the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness is established as it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to select the claimed composition over the prior art disclosure since the prior art teaches the similar property/utility throughout the disclosed ranges. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997). See MPEP § 2144.05 I. 
In addition, it is well settled that there is no invention in the discovery of a general formula if it covers a composition described in the prior art, In re Cooper and Foley 1943 C.D. 357, 553 O.G. 177; 57 USPQ 117, Saklatwalla v. Marburg, 620 O.G. 685, 1949 C.D. 77, and In re Pilling, 403 O.G. 513, 44 F(2) 878, 1931 C.D. 75.
Saklatwalla v. Marburg provides that “It requires something more than a mere new ratio of proportions in the ingredients constituting an article to render the product patentable. It was stated in the case of Bethlehem Steel Co. v. Churchward International Steel Co. (Carnegie Steel Co., Intervener), 3 Cir., 1920, 268 F. 361, 364, as follows: "But novelty of proportions in the sense of the patent law involves something more than figuring out proportions differing from any that were known before. It involves new results from new proportions, developing a new metal, or, it may be, an old metal with new characteristics of structure or performance, embracing entirely new, or at least substantially enhanced, qualities of utility. [Milligan Higgins] Glue Co. v. Upton, 97 U.S. 3, 24 L.Ed. 985; Welling v. Crane, C.C., 21 F. 707; Brady Brass Co. v. Ajax [Metal Co., 3 Cir.], 160 F. 84, 90, 87 C.C.A. 240; Pittsburgh Iron Steel [Foundries] Co. v. Seaman-Sleeth Co., [3 Cir.] 248 F. 705, 160 C.C.A. 605; Miami Copper Co. v. Mineral Separation, Ltd., [3 Cir.] 244 F. 752, 157 C.C.A. 200."”

Regarding claims 6-10 and 12, instant claim narrows the claimed compositional range of the elements, a) Cr (claim 6), b) Ni (claim 7), c) Mn (claim 8), d) Cu (claim 9), e) W (claim 10) and N (claim 12). However, the claimed ranges of the various elements of the instant alloy of the instant claims overlap or lie inside the ranges of the various elements (Cr, Ni, Mn, Cu, W, N) of the alloy of the prior art EP'834 as shown in the List EP'834-1 above {EP'834 [0020]-[0036}. As the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness is established as it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to select the claimed composition over the prior art disclosure since the prior art teaches the similar property/utility throughout the disclosed ranges. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997). See MPEP § 2144.05 I.

Regarding claim 11, instant claim requires (Mo+0.5W) to be less than 4.0 weight%. EP'834 teaches that its steel contains, in weight%, a) Mo: 0.2 to 5 and b) W: 0 to 4 {EP'834 [0020]-[0036]} which results in the expression (Mo+0.5W) having a range of 0.2 to 7 weight%. Therefore, the claimed ranges overlap or lie inside ranges disclosed by the prior art EP'834.As the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness is established as it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to select the claimed composition over the prior art disclosure since the prior art teaches the similar property/utility throughout the disclosed ranges. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997). See MPEP § 2144.05 I. In addition, it is well settled that there is no invention in the discovery of a general formula if it covers a composition described in the prior art, In re Cooper and Foley 1943 C.D. 357, 553 O.G. 177; 57 USPQ 117, Saklatwalla v. Marburg, 620 O.G. 685, 1949 C.D. 77, and In re Pilling, 403 O.G. 513, 44 F(2) 878, 1931 C.D. 75.

Regarding claim 17, it is noted the recitation of "characterized in that the steel is produced in" in the instant claim results in it being a product-by-process claim. Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) See MPEP § 2113. In addition, the teaching of EP'834 of duplex stainless steel reads on the product of the instant claim. In the alternative, EP'834 also teaches in [0059] that " The cast blooms are subjected to a hot working such as forging or hot rolling or a cold working such as cold rolling, and then formed into a predetermined product dimension" thereby reading on the one of the form limitation of the instant claim.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 3, 5-12 and 17 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 5,8, 10-12 and 14-16 (dated 03/27/2020) of copending Application No. 14/342865 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the copending application discloses a duplex ferritic stainless steel with substantially similar composition and properties. Claim 1 also requires PRE of 27-29.5, CPT of 20-23, Md30 temperature of 10-70°C and a similar product-by-process or capability limitation in claim 2.
It is noted that the copending application does not explicitly teach that its alloy has values of a) tensile strength and b) yield strength as claimed in the instant claim 1. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See MPEP § 2112.01 I. Therefore, it is expected that the duplex stainless steel of the copending application would have the properties as claimed in the instant claims since the steel of the prior art has a substantially similar composition of steel and In re Best, 195 USPQ 430, 433 (CCPA 1977); In re Marosi, 218 USPQ 289, 292-293 (Fed. Cir. 1983); In re Fitzgerald et al., 205 USPQ 594 (CCPA 1980).
With respect to the amended limitation of Ce of the instant claims, the claims reference application teaches that less than 0.1 weight% Ce can be included in the composition (see claim 11) thereby reading on the amended limitation.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Response to Affidavit or Declaration Under 37 CFR 1.132
The declaration under 37 CFR 1.132 filed 03/05/2021 is insufficient to overcome the rejection of “Claims 1, 3-12 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over EP 1561834 A1 of Matsumoto (), and as evidenced by "Stainless Steels for Design Engineers" of McGuire (NPL'1)” as set forth in the last Office action because: 
First, as a preliminary matter, Examiner notes that the claims have been amended to require the presence of Ce and claim 4 was cancelled by the Applicant in the reply. Therefore, the rejection “Claims 1, 3-12 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over EP 1561834 A1 of Matsumoto (), and as evidenced by "Stainless Steels for Design Engineers" of McGuire (NPL'1)” has been withdrawn and a new ground of rejection has been made in view of amendment of the instant claims requiring the presence of Ce.
For completeness of the office action, the content of the declaration is addressed.
Applicant argues that the Nohara Md30 of EP'834 would not encompass the ranges required by the instant claims and takes the 48 samples from EP'834 Tables 3 and 4 and d30 according to the formulaic expression Md30=551-462(C+N)-9.2Si-8.1Mn-13.7Cr-29(Ni+Cu)-18.5Mo-68Nb which is part of the specification of the instant Application. 
First, Examiner points out that the data presented in the declaration is hard to read (many characters are blurred and illegible) and contains dates such as 22 May, Mar 18 (see alloy 1 of Exhibit I) instead of actual elemental data from EP'834. Therefore, one cannot conclude of the accuracy of the calculation.
In addition, it is hereby pointed out that instant claim 1 was amended with the limitation of “the duplex stainless steel has a Nohara Md30 temperature of -9°C to 42°C”. The original claim 4 presented had a limitation of “Duplex ferritic austenitic stainless steel according to the claim 1, characterized in that the measured Md30 temperature is at the range of −30-90° C” (emphasis added). In other words, claim 4 required a “measured Md30 temperature” value while the amendments to instant claim 1 now recites “a Nohara Md30 temperature” and does not set forth whether it is a measured value, a calculated value or a calculated with a constraint of optimization. 
Instant specification teaches as follows {see page 9: 18 – 10:10, Table 2}
The predicted Md30 temperature (Md30 Nohara) of the austenite phase in the table 2 was calculated using the Nohara expression (1) established for austenitic stainless steels
Md30=551-462(C+N)-9.2Si-8.1Mn-13.7Cr-29(Ni+Cu)-18.5Mo-68Nb   (1)
when annealed at the temperature of 1050° C.

The actual measured Md30 temperatures (Md30 measured) of the table 2 were established by straining the tensile samples to 0.30 true strain at different temperatures and by measuring the fraction of the transformed martensite with Satmagan equipment. Satmagan is a magnetic balance in which the fraction of ferromagnetic phase is determined by placing a sample in a saturating magnetic field and by comparing the magnetic and gravitational forces induced by the sample.
d30 temperatures (Md30 calc) in the table 2 were achieved in accordance with a mathematical constraint of optimization.
Therefore, it is unclear what is being required by the instant claims as it does not explicitly point out which value it is requiring the limits for and the specification teaches via values in Table 2 that all three of them are different in terms of specific values. So, although Applicant provides values for specific examples using the formulaic expression, Applicant’s own specification provides that these would not match the other Md30 temperatures whether measured or via calculation with constraint.
Regarding the amended limitation of Nohara Md30 temperature, if it is based on the calculation as specified in the specification of Md30=551-462(C+N)-9.2Si-8.1Mn-13.7Cr-29(Ni+Cu)-18.5Mo-68Nb, it is noted that the prior art does not teach of this specific formulaic expression or the range.  However, as the prior art EP'834 discloses a composition range wherein the claimed range of the involved elements C, N, Si, Mn, Cr, Ni and Cu lie within or overlap the composition of these elements of the prior art, the claimed range of the instant claim for the instant expression would lie within or overlap the value provided by the prior art for the instant expression. For instance, the prior art EP'834 teaches a range of -526.66 (using maximum contents of all involved elements in the equation) to 164.398 (using minimum contents of all involved elements in the equation) t for formulaic expression,             
                
                    
                        M
                    
                    
                        d
                        30
                    
                
                =
                551
                -
                462
                (
                C
                +
                N
                )
                -
                9.2
                S
                i
                -
                8.1
                M
                n
                -
                13.7
                C
                r
                -
                29
                (
                N
                i
                +
                C
                u
                )
                -
                18.5
                M
                o
                -
                68
                N
                b
            
        . This means that the claimed range of -9 to 42 of the instant claim lies within or overlap the range of the prior art. As the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness is established as it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to select the claimed composition over the prior art disclosure since the prior art teaches the similar property/utility throughout the disclosed ranges. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997). See MPEP § 2144.05 I.  In addition, it is well settled that there is no invention in the discovery of a general formula if it covers a composition described in the prior art, In re Cooper and Foley 1943 C.D. 357, 553 O.G. 177; 57 USPQ 117, Saklatwalla v. Marburg, 620 O.G. 685, 1949 C.D. 77, and In re Pilling, 403 O.G. 513, 44 F(2) 878, 1931 C.D. 75. Saklatwalla v. Marburg provides that “It requires something more than a mere new ratio of proportions in the ingredients constituting an article to render the product patentable. It was stated in the case of Bethlehem Steel Co. v. Churchward International Steel Co. (Carnegie Steel Co., Intervener), 3 Cir., 1920, 268 F. 361, 364, as follows: "But novelty of proportions in the sense of the patent law involves something more than figuring out proportions differing from any that were known before. It involves new results from new proportions, developing a new metal, or, it may be, an old metal with new characteristics of structure or performance, embracing entirely new, or at least substantially enhanced, qualities of utility. [Milligan Higgins] Glue Co. v. Upton, 97 U.S. 3, 24 L.Ed. 985; Welling v. Crane, C.C., 21 F. 707; Brady Brass Co. v. Ajax [Metal Co., 3 Cir.], 160 F. 84, 90, 87 C.C.A. 240; Pittsburgh Iron Steel [Foundries] Co. v. Seaman-Sleeth Co., [3 Cir.] 248 F. 705, 160 C.C.A. 605; Miami Copper Co. v. Mineral Separation, Ltd., [3 Cir.] 244 F. 752, 157 C.C.A. 200."”
Regarding the declaration and all of the samples not meeting the claimed ranges, the arguments have been fully considered but they are not persuasive.  Patents are relevant as prior art for all they contain. "The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain." In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)). Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, MPEP § 2123. In addition, as shown above, the prior art EP'834 teaches a range of -526.66 (using maximum contents of all involved elements in the equation) to 164.398 (using minimum contents of all involved elements in the equation) t for formulaic expression,             
                
                    
                        M
                    
                    
                        d
                        30
                    
                
                =
                551
                -
                462
                (
                C
                +
                N
                )
                -
                9.2
                S
                i
                -
                8.1
                M
                n
                -
                13.7
                C
                r
                -
                29
                (
                N
                i
                +
                C
                u
                )
                -
                18.5
                M
                o
                -
                68
                N
                b
            
        . This means that the claimed range of -9 to 42 of the instant claim lies within or overlap the range of the prior art.
In view of the foregoing, when all of the evidence is considered, the totality of the rebuttal evidence of nonobviousness fails to outweigh the evidence of obviousness.

Response to Arguments
Applicant’s arguments, see pages 7-8, filed 03/05/2021, with respect to the rejection(s) of instant claims under 35 U.S.C. 103 as being unpatentable over EP 1561834 A1 of Matsumoto (), and as evidenced by "Stainless Steels for Design Engineers" of McGuire (NPL'1) since the prior art does not teach the presence of Ce as amended in the instant claims have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of amendment of the instant claims requiring the presence of Ce.
With respect to the arguments raised of the data provided in the declaration, please see section titled Response to Affidavit or Declaration Under 37 CFR 1.132.

With respect to the double patenting rejections, Examiner notes that Applicant did not traverse or point out any errors associated with the rejections. Therefore, the rejections are maintained.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOPHY S. KOSHY whose telephone number is (571)272-0030.  The examiner can normally be reached on M-F 8:30 AM- 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEITH HENDRICKS can be reached on (571)272-1401.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOPHY S. KOSHY/Primary Examiner, Art Unit 1733